Blake, C. J.
This action was commenced to recover damages for the malicious prosecution of Kilby by Baker. The jury returned a verdict for the plaintiff, and the court below granted the motion of Baker for a new trial. No reasons are given in the transcript for this ruling, and the grounds which appear in the notice relate chiefly to the insufficiency of the evidence. There is a substantial conflict in the testimony of the parties, and we cannot say that there has been an abuse of judicial discretion. No questions of law for the guidance of the court at another trial have been brought to our attention, and the judgment must be affirmed, with costs. (Chauvin v. Valiton, 7 Mont. 581; Kircher v. Conrad, ante, p. 191; Landsman v. Thompson, ante, p. 182.)
De Witt, J., concurs. Harwood, J., being disqualified, did not sit in this case.